Citation Nr: 1307168	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  09-15 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to April 1971.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran has contended that his current bilateral hearing loss and tinnitus are related to his active service due to exposure to noise during combat.  The DD Form 214 shows that the Veteran is in receipt of the Combat Infantryman Badge based on his service in Vietnam.  Thus, the Veteran's statements regarding exposure to gun fire and explosions are consistent with the circumstances, conditions, or hardships of his service.  38 U.S.C.A. § 1154(b).

The Veteran was provided a VA audiological examination in January 2009.  The examiner opined that it was less likely that the Veteran's current hearing loss is related to military noise exposure.  The basis of the examiner's opinion was that hearing levels were normal at induction and at separation.  However, the examiner did not provide a medical basis as to why the fact that the Veteran's hearing levels were normal at enlistment and at separation, alone, demonstrated that hearing loss was less likely than not a result of in-service noise exposure.  In this regard, the absence of in-service evidence of hearing loss is not fatal to a service connection claim for such.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  As the January 2009 VA examiner did not explain why the fact that the Veteran's hearing levels were normal at induction and at separation, alone, demonstrated that hearing loss was less likely than not a result of in-service noise exposure, the opinion is not adequate.

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Under these circumstances, the Veteran should be provided another examination and opinion addressing whether he has bilateral hearing loss that is related to his period of service, to include his exposure to noise during combat.  

With respect to the Veteran's claim for service connection for tinnitus, the Board also finds that additional development is required.  The Veteran has claimed that service connection is warranted for tinnitus.  The April 2007 VA treatment record reveals that the Veteran was positive for tinnitus.  However, the January 2009 VA audiological examination includes a notation that tinnitus was not present.  The examiner did not provide a nexus opinion as to the nature and etiology of tinnitus.  However, in the VA Form 9 received in April 2009, the Veteran continued to assert that service connection for tinnitus was warranted due to his in-service noise exposure during combat.  Despite the January 2009 VA examination report's notation that "no tinnitus is present," it is not clear as to whether the Veteran reported that he no longer experiences tinnitus or simply that tinnitus was not present at the time of the VA examination.  As tinnitus was present earlier in the appeal period, service connection could still be warranted despite the January 2009 VA examination report's finding.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  As the January 2009 VA examiner did not provide a nexus opinion with respect to the Veteran's claimed tinnitus, a remand is required for an opinion.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a new VA examination to ascertain the nature and etiology of his bilateral hearing loss and tinnitus.  The claims file should be made available to and reviewed by the examiner in connection with the examination.  Any tests deemed medically advisable should be accomplished.  

The Veteran has contended that he had noise exposure in service.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge, and he did engage in combat with the enemy, as demonstrated by his award of the Combat Infantryman Badge.  Based on the Veteran's combat service, the examiner should assume that the Veteran's statements regarding noise exposure are credible.

The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that bilateral hearing loss had its onset in active service or is otherwise casually or etiologically related to active service, including noise exposure during service.  The examiner should offer an opinion as to whether it is at least as likely as not (50 percent or greater probability) that tinnitus had its onset in active service or is otherwise causally or etiologically related to active service, including noise exposure during service. 

The examiner is requested to provide an opinion as to any tinnitus that has been present at any point during the appeal period, regardless of whether it is currently diagnosed.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).

A complete rationale should be given for any opinion provided.

2.  After completion of the above, the RO/AMC should review the record since the April 2009 Statement of the Case and determine if service connection may be granted.   The Veteran and his representative should be furnished an appropriate SSOC and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ROBERT C. SCHARNBERGER	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


